Per Curiam,
In any aspect of this case it was for the jury. When the plaintiff stepped on a piece of board lying on the sidewalk to enable persons passing to keep out of the mud, she made use of an appliance presumably furnished by the defendant to facilitate the passage. She did not stumble against it or on it, she simply stepped upon it for the very purpose for which it was intended. ” But it slipped and threw her over, causing her injury. The question whether this was a negligent maintenance of the sidewalk was necessarily for the jury, and they found that it was. They were certainly at liberty to do this under the evidence.
There is nothing in the allegation of contributory negligence on the part of the plaintiff. She testified that she did not know the condition of the footwalk, and without such knowledge she was certainly not guilty of negligence in using the street.
Judgment affirmed.